Citation Nr: 0807542	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
condition.

2.  Entitlement to service connection for bilateral foot 
condition.

3.  Entitlement to service connection for tumors on the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to July 
1979 and January 1981 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a bilateral 
ankle condition, bilateral foot condition, and tumors on the 
face.

In June 2007 treatment records, the veteran stated that her 
ankle injury might be related to her back condition.  Service 
connection for a right side lumbar strain and right 
sacroiliitis is in effect.  See April 2007 Rating Decision.  
Based on the foregoing, the veteran may wish to pursue a 
claim of entitlement to service connection for residuals of a 
right ankle injury, claimed as secondary to her service-
connected back disability.  The matter is referred to the RO 
for any clarification or development deemed appropriate.


FINDINGS OF FACT

1.  A current diagnosis of a bilateral ankle disability is 
not of record, and in the alternative, competent evidence of 
a nexus between a bilateral ankle condition and active 
military service is not of record. 

2.  A current diagnosis of a bilateral foot disability is not 
of record, and in the alternative, competent evidence of a 
nexus between a bilateral foot condition and active military 
service is not of record. 

3.  The tumors on the veteran's face existed prior to service 
and were not aggravated by service. 




CONCLUSIONS OF LAW

1.  A bilateral ankle condition was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  A bilateral foot condition was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

3.  Tumors on the face existed prior to service and were not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

It is noted that the veteran will be presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  38 C.F.R. § 3.304(b) (2007).

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In addition, the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

In sum, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that when no pre-existing condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the pre-
existing condition.  38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

II.  Analysis

Bilateral Ankle and Foot Conditions 

The veteran asserts that her ankle and foot conditions are 
directly related to service.  The veteran claims that her 
arches became flatter while in service.  She states that 
while in service she had to wear combat boots at all times 
and that her medical record shows that she received a waiver 
allowing her to wear soft shoes due to her bilateral foot and 
ankle conditions.  She reported that she had received an 
orthotic boot for plantar fasciitis, but there are no records 
supporting this assertion.  

At the outset, the Board initially notes that on VA 
examination in July 2006, the impressions were mild 
tenderness of the plantar fascia of the feet and bilateral 
ankle pain.  Thus, service connection is not warranted due to 
the absence of current disabilities.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, even if, 
without conceding such, disabilities of the foot and ankle 
are present, the competent and credible evidence still weighs 
against the veteran's claims.

In this regard, the service medical records show that the 
veteran had a foot condition in February 1977.  At that time 
she reported pain in her left foot and on examination, slight 
tenderness in the lateral aspect of the left ankle and very 
minimal swelling was noted.  In April 1977, she stated that 
she twisted her right ankle in basic training, but the ankle 
was not checked even though it began hurting again.  The 
veteran was placed on limited duty for 15 days.  Service 
medical records from June 1983 show that the veteran 
presented for a blister on the bottom of her left foot that 
had been present for about three days.  The blister was 
described as an open sore with no sign of bleeding.  The 
reports also show that in May 1984, the veteran had a swollen 
right foot with some discoloration to the tendon and extreme 
tenderness to palpation.  In June 1984, the records show that 
the veteran reported that every time she would run, both of 
her feet would become numb from the ankle down.  In spite of 
the veteran's complaints, the service medical records show no 
diagnoses of chronic foot or ankle disabilities.

Thereafter, the record is void of any complaints of or 
findings associated with a bilateral foot or ankle disability 
until December 2000, many years post service.  Treatment 
records from December 2000 show that the veteran presented 
for pain in the arch of her feet, swelling and right heel 
pain.  However, not one of the reports attributes the 
veteran's complaints to service or any events of service, nor 
does the evidence show any continuity of symptomatology since 
service.  In this regard, the Board notes that in Forshey, 
the Court interpreted negative evidence to mean, that "which 
tends to disprove the existence of an alleged fact."  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002).

Additionally, the veteran was afforded a VA examination in 
July 2006.  During the examination, the examiner stated that 
the veteran was not currently receiving any treatment for 
either the foot or the ankle condition.  After examining the 
veteran and reviewing her medical history and medical record, 
the examiner noted that the mild tenderness of the plantar 
fascia of both feet and bilateral ankle pain "were 
undoubtedly made more symptomatic by obesity."  Although the 
examiner noted "by her history [tenderness of the plantar 
fascia] began in boot camp," the evidence still weighs 
against the veteran's claim.  A bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The competent and credible evidence does not relate 
the veteran's current foot and ankle disorders to service.  

Further, treatment records from May to June 2007 show that 
the veteran appeared for pain in her feet and ankles and that 
she was prescribed medication.  The examiner also noted that 
both ankles appeared normal without evidence of arthritis or 
any other abnormality.  The treatment reports do not 
etiologically relate the veteran's complaints of pain or 
tenderness to service or any event of service. 

The Board is aware of the veteran's contentions that her 
bilateral foot and knee condition are related to her service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, her 
assertions as to the existence of her disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the absence of credible medical evidence linking 
the veteran's current conditions to service, the veteran's 
claim for service connection for bilateral foot and ankle 
conditions must be denied. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claims.  Thus, the veteran's 
claim of entitlement to service connection for bilateral foot 
and ankle conditions are denied.  

Tumors of the Face 

The veteran acknowledges that her facial tumors predated her 
service.  However, she states that her tumors were aggravated 
by service due to the gas masks that she needed to wear and 
residue from gunfire.  She states that her condition worsened 
when she entered the service and has not improved since that 
time.  She states that she continues to have problems with 
the tumors, including obstruction of vision and discomfort. 

At the outset, the Board notes that the veteran's entrance 
examination shows that she indicated that she had a skin 
disease, prior to entering service.  Thus, the presumption of 
soundness does not apply in this case.  38 U.S.C.A. § 1111 
(West 2002).  

Since the veteran's facial tumors pre-existed service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service. 38 C.F.R. § 
3.306(b)(1).  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the competent and credible evidence fails to 
show that the veteran's tumors on the face increased in 
severity during service.  The service medical records from 
October 1978 show that the veteran presented with skin 
problems and requested a dermatology consultation.  The 
doctor noted pronounced lumping or bumps to the lip, nose and 
forehead.  The bumps were described as hard bumps that do not 
drain.  Service medical records from November 1978 show that 
the veteran had numerous skin colored tumors scatter over her 
face, particularly on her forehead and upper lip.  The doctor 
noted that the tumors had been present since elementary 
school.  The reports merely show treatment.  They do not show 
an increase in severity.  "Temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In addition to the foregoing, the record is void of any 
complaints of or findings associated with tumors of the face 
until many years after service.  In Maxson, the Court held 
that "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (addressed a pre-existing service 
injury concerning a veteran's gastrointestinal system; though 
that veteran had some symptoms during active duty, his 
separation examination noted the medical history but found no 
symptoms or abnormality relating to the veteran's 
gastrointestinal system).   

Finally, the veteran was afforded a VA examination in July 
2006.  The examiner stated that the veteran has had tumors on 
her face since prior to entering service.  The examiner 
stated that there was essentially no change while in service.  
Tumors of the skin, near the nose, were biopsied and the 
pathology report was trichoepithelioma.  The examiner stated 
that the veteran did not assert that the condition was 
worsened by service.  The examiner stated that the lesions on 
the face were present prior to service and there is no 
indication that service made them worse.  The examiner went 
on to say that, the lesions on the face are a cosmetic 
problem.  The Board finds that this VA medical opinion is of 
great probative value, and that it weighs against the 
veteran's claim.  Opinions offered by examiners based on a 
review of all the evidence on file is considered an important 
factor in reaching an informed opinion, whereas opinions 
based on assumptions not supported by the service medical 
records or other objective medical evidence is of little 
probative value.  Owens v. Brown, 7 Vet. App. 429 (1995).  

Finally, the Board is also cognizant of the veteran's 
treatment records from June 2007, which show that she 
presented with itchy spots on her forehead.  Nonetheless, 
even at that time, the veteran stated that the spots have 
been present since she was a teenager and that her mother had 
similar spots.  The reports do not show that her condition 
increased in severity during service.

For this matter, there is no evidence that the veteran's 
facial tumors worsened while in service.  Therefore, the 
veteran's appellate assertions are of little or no probative 
value.  The competent and credible evidence fails to show 
that the veteran's tumors of the face permanently increased 
in severity during service.  Thus, the presumption of 
aggravation does not attach.  

In light of the foregoing, the Board finds that the evidence 
preponderates against the veteran's claim of entitlement to 
service connection for tumors of the face.  The claim is 
denied.


III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of December 2004 stated that she 
would need to give VA enough information about the records so 
that it could obtain them for her.  Finally, she was told to 
submit any medical records or evidence in her possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the present appeal, a March 2006 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the December 2004 letter.  The veteran 
was provided with notice of elements (4) and (5) (degree of 
disability and effective date) in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in December 2004, prior to the initial 
adjudication of the claim.  Further, as discussed in detail 
above, the preponderance of the evidence is against the 
claims for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and personal medical 
records.  The veteran was also afforded a VA examination.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a bilateral ankle 
condition is denied.

Entitlement to service connection for a bilateral foot 
condition is denied.

Entitlement to service connection for tumors on face is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


